 

Exhibit 10.2

 

CONVERTIBLE LOAN AGREEMENT

 

THIS CONVERTIBLE LOAN AGREEMENT made as of the 1st of June, 2015 (the "Effective
Date").

 

BETWEEN:

 

DEL TORO SILVER CORP., with an address at 320 North Carson Street, Carson City,
Nevada 89701

 

(hereinafter referred to as the "Company")

 

AND:

 

Patrick Fagen, with an address at 2229 Tahoe Vista Drive, South lake Tahoe, CA
96150 (hereinafter referred to as the "Lender")

 

WHEREAS:

 

A.     The Company has borrowed from the Lender, and the Lender has provided to
the Company, certain funds (defined herein as the "Loan"), which the parties
have agreed to make subject to the terms and conditions set forth herein;

 

B.     The Loan is convertible (the "Conversion") into securities of the Company
consisting of common shares of the Company with a par value of $0.001 (the
"Shares") upon the terms and conditions set forth herein; and

 

C.     The Lender understands and acknowledges to the Company that this
Agreement is being made pursuant to an exemption (the "Exemption") from
registration provided by Section 4(2) of the United States Securities Act of
1933, as amended (the "Securities Act") and Rule 506 of Regulation D of the
Securities Act for the private offering of securities.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained, the receipt of which is hereby
acknowledged by each of the parties hereto, the parties hereto covenant and
agree each with the other (the "Agreement") as follows:

 

1.

Representations and Warranties of the Lender

    (a)  The Lender represents and warrants to, and covenants and agrees with
the Company that:

 

 

(i)

the Lender makes the Loan to the Company and acquires the Conversion Right (as
defined herein) in reliance upon the Exemption from registration provided by
Section 4(2) of the Securities Act and Rule 506 of Regulation D of the
Securities Act for the private offering of securities;

 

 

(ii)

the Lender is eligible to make the Loan to the Company and acquire the
Conversion Right in the Company under Regulation D, and all statements set forth
in the Declaration of Regulation D Eligibility, attached hereto as Schedule A,
are true and correct and may be relied upon by the Company; further, all
information, representations and warranties contained in this Agreement, or that
have been otherwise given to the Company, are correct and complete as of the
date hereof, and may be relied upon by the Company;

 

 

(iii)

the Lender is aware of the significant economic and other risks involved in
making the Loan to the Company and in acquiring and/or exercising the Conversion
Right;

 

 
 

--------------------------------------------------------------------------------

 

 - 2 -

 

 

(iv)

the Lender has consulted with its own legal advisor as to this Agreement and its
eligibility to acquire and/or exercise the Conversion Right under the laws of
its home jurisdiction and acknowledges that the Company has made no effort and
takes no responsibility for the consequences to the Lender as an investor
acquiring this Conversion right and, in particular, in purchasing the securities
upon exercise, if any, of the Conversion Right;

 

 

(v)

no federal or state agency has passed upon, or make any finding or determination
as to the fairness of this investment, and that there have been no federal or
state agency recommendations or endorsements of the investment made hereunder;

 

 

(vi)

the Lender acknowledges that:

 

 

A.

there are substantial restrictions on the sale or transferability of any Shares
acquired upon exercise of the Conversion Right and understands that, although
the Company is a reporting company, the Lender is, upon exercising the
Conversion Rights, purchasing unregistered securities;

 

 

B.

the Lender may not be able to liquidate this investment in the event of any
financial emergency and will be required to bear the economic risk of this
investment for a lengthy or even indefinite period of time;

 

 

C.

the Company is not contractually obligated to register under the Securities Act
any Shares acquired upon an exercise of the Conversion Right; and

 

 

D.

any Shares acquired by the Lender upon exercise of the Conversion Right may
never be sold or otherwise transferred without registration under the Securities
Act, unless an exemption from registration is available.

 

 

(vii)

the Lender, alone or with its advisor, has enough knowledge and experience in
financial and business matters to make it capable of evaluating the merits and
risks of investing in the Company;

 

 

(viii)

the Lender makes the Loan to the Company and acquires the Conversion Right as
principal for its own account and not for the benefit of any other person;

 

 

(ix)

the Lender understands that any Certificates representing Shares acquired by the
Lender upon exercise of the Conversion Right will have a resale legend on them
that will read substantially as follows:

 

The Securities have not been and will not be registered under the U.S.
Securities Act of 1933, as amended (the “U.S. Securities Act”) and are being
offered and sold within the United States only to Accredited Investors (as
defined in Rule 501(a) of Regulation D under the U.S. Securities Act).
Prospective subscribers of the Securities in the United States are hereby
notified that the seller of the Securities is relying upon the exemption from
the provisions of Section 5 of the U.S. Securities Act provided in Section 4(2)
of the U.S. Securities Act and Rule 506 of Regulation D under the U.S.
Securities Act for non-public offerings. The Securities offered hereby are not
transferable except in accordance with the restrictions described herein.

 

 

(x)

the Lender has good and sufficient right and authority to enter into this
Agreement and to carry out the transactions contemplated by this Agreement on
the terms and conditions contained herein.

 

 
 

--------------------------------------------------------------------------------

 

 - 3 -

 

(b) The representations, warranties, covenants and agreements of and by the
Lender contained in, or delivered pursuant to, this Agreement shall be true at
and as of the Effective Date and shall remain in full force and effect
throughout the term of this Agreement.    

2.

The Loan

    (a) Subject to the terms of this Agreement, the Lender hereby agrees to loan
to the Company, and the Company hereby agrees to borrow from the Lender, the
principal sum of US$12,300 (the "Loan") which has been provided on June 1, 2015
(the "Advancement Date).     (b) The principal amount of the Loan, and any
accrued and unpaid interest calculated in accordance with section 2(c), shall be
due and payable in full by 5:00 p.m. local time in Las Vegas, Nevada, one (1)
year from any applicable Advancement Date (the “Due Date”). If such day falls on
a Sunday or statutory holiday, then by 5:00 p.m. local time in Las Vegas,
Nevada, on the first business day thereafter the Due Date.     (c)   The Loan
shall bear interest at a rate of 8% per annum (the "Interest") calculated in
arrears on the principal amount of the Loan outstanding. Interest shall be
payable annually, on the subsequent anniversaries of the Advancement Date.    
(d)  The Company shall be entitled to prepay any sum up to the full amount of
the Loan and accrued interest then outstanding at any time without penalty or
bonus.     (e) At any time after the Advancement Date, the Lender may by written
notice (the "Notice") to the Company along with the Declaration attached hereto
as Schedule A, exercise its rights of Conversion in respect of either a portion
of or the total outstanding amount of the Loan plus accrued Interest as of that
date into Shares of the Company, at the price of US$.014 per Share (the
“Conversion Right”).     (f)   Within seven (7) days of Notice by the Lender
exercising its Conversion Rights hereunder, the Company shall cause to be
delivered a Share Certificate to the Lender representing the number of Shares
acquired by the Lender pursuant to the calculation set out in subparagraph 2(e)
of this Agreement.     (g)   Notwithstanding any of the foregoing, Interest
shall be calculated and included in any Conversion of the Loan

 

3.

Covenants and Agreements of the Lender

    (a) The Lender covenants and agrees with the Company that the Lender shall
not make demand for payment of the Loan prior to the Due Date unless the Loan
has become due and payable in accordance with the provisions of this Agreement.

 

4.

Default

    (a) If one or more of the following events shall occur, namely:

 

 

(i)

the Company fails to repay the Loan or the Interest thereon on the Due Date;

 

 

(ii)

the Company makes an assignment for the benefit of its creditors or files a
petition in bankruptcy or is adjudicated insolvent or bankrupt or petitions or
applies to any tribunal for any receiver, receiver manager, trustee, liquidator
or sequestrator of or for the Company or any of the Company's assets or
undertaking, or the Company makes a proposal or compromise with its creditors or
if an application or a petition similar to any of the foregoing is made by a
third party creditor and such application or petition remains unstayed or
undismissed for a period of thirty (30) days;

 

 
 

--------------------------------------------------------------------------------

 

 - 4 -

 

 

(iii)

an order of execution against any of the Company's assets remains unsatisfied
for a period of ten (10) days;

 

 

(iv)

the Company fails to observe and comply with any material term, condition or
provision of this Agreement or any other agreement or document delivered
hereunder, and such failure continues unremedied for a period of thirty (30)
days;

 

 

(v)

any representations, warranties, covenants or agreements contained in this
Agreement or any document delivered to the Lender hereunder are found to be
untrue or incorrect as at the date thereof; or

 

 

(vi)

the holder (including the Lender) of any mortgage, charge or encumbrance on any
of the Company's assets and undertaking does anything to enforce or realize on
such mortgage, charge or encumbrance;

 

then the Loan and all accrued Interest to the date of such default shall, at the
option of the Lender, immediately become due and payable without presentment,
protest or notice of any kind, all of which are waived by the Company.

 

5.

Independent Legal Advice

 

(a)     The Lender acknowledges that:

 

 

(i)

Macdonald Tuskey, Corporate and Securities Lawyers received instructions from
the Company and does not represent the Lender;

 

 

(ii)

the Lender has been requested to obtain its own independent legal advice on this
Agreement prior to signing this Agreement;

 

 

(iii)

the Lender has been given adequate time to obtain independent legal advice;

 

 

(iv)

by signing this Agreement, the Lender confirms that it fully understands this
Agreement; and

 

 

(v)

by signing this Agreement without first obtaining independent legal advice, the
Lender waives its right to obtain independent legal advice.

 

6.

General

    (a)   For the purposes of this Agreement, time is of the essence.     (b)   
The parties hereto shall execute and deliver all such further documents and
instruments and do all such acts and things as may either before or after the
execution of this Agreement be reasonably required to carry out the full intent
and meaning of this Agreement.     (c)     This Agreement shall be construed in
accordance with the laws of the State of Nevada.     (d)   This Agreement may be
assigned by the Lender subject to any assignee making requisite representations
to meet applicable securities law exemptions; this Agreement may not be assigned
by the Company.     (e)   This Agreement may be signed by the parties in as many
counterparts as may be deemed necessary, each of which so signed shall be deemed
to be an original, and all such counterparts together shall constitute one and
the same instrument.

 

 
 

--------------------------------------------------------------------------------

 

- 5 -

 

(f) All notices, requests, demands or other communications hereunder shall be in
writing and shall be "deemed delivered" to a party on the date it is hand
delivered to such party's address first above written, or to such other address
as may be given in writing by the parties hereto.

 

IN WITNESS WHEREOF the parties have hereunto set their hands effective as of the
date first above written.

 

DEL TORO SILVER CORP.

 


Per:     /s/ Greg Painter                                              
            Greg Painter, President and CEO of Del Toro Silver Corp.

 

 

 

 

 

 

/s/ Patrick Fagen                                                         

 

                   Patrick Fagen, Lender

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule A

 

UNITED STATES
ACCREDITED INVESTOR QUESTIONNAIRE

 

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

 

This Questionnaire is for use by the Lender who as a US person (as that term is
defined Regulation S of the United States Securities Act of 1933 (the “1933
Act”)) and has indicated an interest in purchasing Shares of the Company. The
purpose of this Questionnaire is to assure the Company that the Lender will meet
the standards imposed by the 1933 Act and the appropriate exemptions of
applicable state securities laws. The Company will rely on the information
contained in this Questionnaire for the purposes of such determination. The
Securities will not be registered under the 1933 Act in reliance upon the
exemption from registration afforded by Section 3(b) and/or Section 4(2) and
Regulation D of the 1933 Act. This Questionnaire is not an offer of the
Securities or any other securities of the Company in any state other than those
specifically authorized by the Company.

 

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, the Lender agrees that, if
necessary, this Questionnaire may be presented to such parties as the Company
deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.

 

The Lender covenants, represents and warrants to the Company that it satisfies
one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Lender satisfies.)

 

 

                        

 

Category 1 

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000.

 

 

 

 

                        

 

Category 2    

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000, excluding the
value of such person’s primary residence.

 

 

 

 

                        

 

Category 3 

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

 

 

 

 

                        

 

Category 4   

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.

 

 
 

--------------------------------------------------------------------------------

 

 - 2 -

 

                        

 

Category 5  

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

 

 

 

 

                        

 

Category 6  

A director or executive officer of the Company.

 

 

 

 

                        

 

Category 7 

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act.

                                   Category 8 An entity in which all of the
equity owners satisfy the requirements of one or more of the foregoing
categories.

      

Note that the Lender claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Company with a balance sheet,
prior years’ federal income tax returns or other appropriate documentation to
verify and substantiate the Lender’s status as an Accredited Investor.

 

If the Lender is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

 

 

--------------------------------------------------------------------------------

 

The Lender hereby certifies that the information contained in this Questionnaire
is complete and accurate and the Lender will notify the Company promptly of any
change in any such information. If this Questionnaire is being completed on
behalf of a corporation, partnership, trust or estate, the person executing on
behalf of the Purchaser represents that it has the authority to execute and
deliver this Questionnaire on behalf of such entity.

 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
1st day of June, 2015.

 

If a Corporation, Partnership or Other Entity:

 

If an Individual:

                 

Print of Type Name of Entity

  Signature               Patrick Fagen   Signature of Authorized Signatory  
Print or Type Name                  

Type of Entity

   

 